Citation Nr: 0714335	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-42 968	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a higher initial evaluation for a right 
ilioinguinal entrapped nerve, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for a 
right entrapped ilioinguinal nerve and assigned an initial 
noncompensable (0 percent) rating effective February 11, 
2003.  The veteran appealed the April 2003 initial rating 
decision, and in an October 2004 RO decision, the RO granted 
a 10 percent disability rating effective February 11, 2003.  

The Board notes that the veteran also perfected an appeal to 
the Board of a November 2003 rating decision which granted an 
increased rating to 10 percent for service-connected 
bilateral hearing loss.  In his December 2003 notice of 
disagreement and in a February 2000 e-mail to the RO, the 
veteran argued that his bilateral hearing loss warranted a 20 
percent rating.  In a July 2006 rating decision, the RO 
granted a 20 percent rating for bilateral hearing loss and 
informed the veteran that this decision constituted a 
complete grant of benefits sought on appeal.  Neither the 
veteran nor his representative has contended otherwise.  
While a veteran is presumed to be seeking the maximum 
available benefit, he or she can expressly choose to limit 
the appeal to a claim for less than the maximum rating.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993).  Therefore, the Board concludes 
that this issue is no longer on appeal.   

Further, on February 2007, the veteran submitted a valid 
request for a change of representation to Disabled American 
Veterans within the applicable 90 day period after the appeal 
was certified to the Board pursuant to 38 C.F.R. 
§ 20.1304(a).  




FINDING OF FACT

The veteran's right ilioinguinal entrapped nerve has not been 
shown to reflect an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a right ilioinguinal entrapped nerve have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.124a, Diagnostic 
Code 8530 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in March 2003, prior to the 
initial decision on the claim in April 2003, and again 
provided notice in May 2004, March 2005, and March and 
September 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the March 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased evaluation for a 
hernia condition.  As noted above in the introduction, an 
increased evaluation for a right non recurrent inguinal 
herniotomy was denied but service connection was granted for 
a right entrapped ilioinguinal nerve.  After the veteran was 
granted service connection for a right entrapped ilioinguinal 
nerve with an initial noncompensable rating of (0 percent) in 
the April 2003 RO decision, he filed a notice of disagreement 
(NOD) received by VA in August 2003, contending that he 
deserved a higher rating.  In the March 2005 VCAA notice 
letter, the RO informed the veteran about the information and 
evidence necessary to substantiate his claim for an increased 
evaluation.  Specifically, the March 2005 letter stated that 
the evidence must show that his service-connected disability 
had gotten worse.  The Board notes that his letter was sent 
after the October 2004 RO decision granting the maximum 10 
percent evaluation for an entrapped ilioinguinal nerve 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8530.  
However, the Board finds no prejudice to the veteran in 
proceeding with this appeal as he was granted the maximum 
benefit available under the regular schedular rating 
criteria.  

A May 2004 notice letter described the information and 
evidence that VA would seek to provide including relevant 
records from federal agencies and non-federal agencies.  
The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The May 2004 letter 
asked the veteran to complete and return the enclosed VA Form 
21-4142 for each health care provider so VA could obtain the 
treatment information or the veteran was asked to send the 
information himself.  He was also asked to provide the 
location and dates of treatment for any VA medical care he 
received.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim and to 
send any evidence in his possession that pertained to his 
claim to VA.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  In a March 
2006 notice letter, the veteran was provided with notice of 
the type of evidence necessary to establish a higher 
disability rating or effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as the veteran is granted the maximum 
rating under the applicable diagnostic code and the request 
for an extraschedular evaluation is not warranted.  

In August 2006, the veteran's representative submitted a 
letter that stated the veteran had additional evidence to 
submit regarding the issue on appeal.  In September 2006, VA 
sent a letter to the veteran asking him to complete and 
return the enclosed VA Form 21-4142 so VA could obtain 
treatment information or to send the information himself.  
The November 2006 supplemental statement of the case (SSOC) 
noted that the veteran had not submitted any additional 
information, including a VA Form 21-4142, pursuant to the 
September 2006 request.  In the representative's brief dated 
in April 2007, there was no mention of additional evidence 
and the record does not contain additional evidence from the 
veteran dated after the August 2006 letter.  The Board must 
emphasize for the veteran that the duty to assist "is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Because the veteran did not submit additional 
information or complete a VA Form 21-4142 and was given 
adequate time to do so, VA has fulfilled its duty to assist 
and his claim must be decided based upon the evidence in the 
claims folder.  38 C.F.R. § 3.159(c)(1)(i), (ii) and (2)(i), 
(ii).   

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was afforded VA examinations in 
connection with his claim in March 2003 and May 2005.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC and 
SSOCs, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The veteran is assigned a 10 percent disability evaluation 
for a right ilioinguinal entrapped nerve effective February 
11, 2003, which is the maximum rating available pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8530.  The pertinent 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8530 
provide for a 10 percent rating when there is severe to 
complete paralysis of the ilio-inguinal nerve.  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to higher evaluation for a right 
ilioinguinal entrapped nerve, as he is already receiving the 
maximum rating.  The veteran has been shown to have pain and 
tenderness of the ilio-inguinal nerve as contemplated in 
38 C.F.R. § 4.124a, Diagnostic Code 8530.  Further, the 
veteran told the May 2005 VA examiner that his right inguinal 
nerve had been evaluated by surgeons and neurologists who 
told him not to have further surgeries because of the 
probability of total nerve conduction loss to his right leg.  
Physical examination revealed decreased sensation in the 
right inguinal region of four inches by five inches.  As 
such, the veteran has been shown to meet the maximum criteria 
for severe to complete paralysis under 38 C.F.R. § 4.124a, 
Diagnostic Code 8530. 

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

Although the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, specifically limitation of flexion of the thigh and 
limitation of abduction of the thigh.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253.  However, there is no medical 
evidence on record to support a finding of limitation of 
motion of the right thigh.  Therefore, the Board finds that 
the criteria for a rating in excess of 10 percent for his 
right entrapped ilioinguinal nerve have not been met.  
38 C.F.R. § 4.124a, Diagnostic Code 8350.  

The Board observes that throughout his appeal, the veteran 
has complained of pain and "electric shocks" in his right 
groin area that affect his right leg and how he walked since 
his hernia surgeries in 1960 and 1964.  In his Form 9, 
received by VA in December 2004, the veteran contended that 
his right leg gave out on him due to his electric shocks and 
had caused him to fall at least twice.  Dr. K.J.L., M.D., a 
private physician, (initials used to protect the identity of 
the veteran and physician) indicated in a letter dated in 
December 2004 that the veteran had chronic recurrent pain 
intermittently in his right lower quadrant into his right 
upper thigh, which was presumed secondary to his ilioinguinal 
nerve entrapment.  The veteran stated that he had episodes a 
couple times a month when he felt an electric shock down his 
right upper leg, which caused difficulty with ambulation for 
short time that intermittently gave him problems with 
ambulation and intermittent recurrent pain.  During the May 
2005 VA examination, the veteran did not experience pain down 
the right anterior thigh but when he had pain, it radiated 
from the right inguinal region down to the inner knee region 
and sometimes to his foot.  The examiner found that when the 
veteran had flares, which were not visible during 
examination, his pain was increased and he had weakness but 
no sense of fatigue or instability.  

The Board has considered the above information and the 
veteran's complete disability picture specifically under the 
provisions of 38 C.F.R. § 4.10.  However, an increased 
evaluation for the veteran's right entrapped ilioinguinal 
nerve is not warranted on the basis of lack of usefulness due 
to pain or weakness in this case, as the veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
right entrapped ilioinguinal nerve is contemplated in the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 8530.  Indeed, the October 2004 rating 
decision specifically discussed the veteran's right entrapped 
ilioinguinal nerve pain in its grant of the 10 percent 
disability evaluation under Diagnostic Code 8530.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish pain, weakened 
movement, instability, or fatigue to the degree that would 
warrant an increased evaluation.  In fact, the May 2005 VA 
examiner found that even when the veteran experienced flares, 
there was no sense of fatigue or instability.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's service-connected 
right entrapped ilioinguinal nerve.

During the May 2005 VA examination, the veteran contended 
that pain is causing him to limp.  However, VA treatment 
records dated from May 2005 to November 2005 reflected that 
the veteran complained of both right and left nerve 
entrapment.  (The Board notes that the veteran was denied 
service connection for left inguinal hernia repair.)  In a 
July 2004 treatment entry, the veteran complained that he was 
unable to walk and had fallen because of his left nerve 
entrapment pain.  A November 2005 VA treatment entry 
indicated that the veteran was issued a cane for personal 
use, but did not state if the cane was related to his right 
nerve entrapment pain.  

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Moreover, the Board is not precluded from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  In the this case, the Board notes that 
the RO did not grant compensation benefits on this basis in 
the October 2004 RO decision.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. 
§ 3.321(b)(1).

In this regard, the Board notes that the veteran's right 
entrapped ilioinguinal nerve has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The Board acknowledges the veteran's contention 
made throughout his appeal that he retired two years early 
from the postal service because of right inguinal pain.  A 
May 2005 letter from Dr. M.U.T., M.D., a private physician, 
indicated that the veteran was unable to work as a mail 
handler which required him to do strenuous work because of 
his intermittent right inguinal pain.  However, there is no 
finding that the veteran is unable to obtain other 
employment, such as that not involving strenuous work.  
Further, the Board finds it significant that the veteran 
stated in an October 2005 email that he would not submit 
records from the postal service.  Even assuming without 
deciding that the veteran retired early because of pain 
related to his right ilioinguinal entrapped nerve, there is 
no evidence on record indicating that he cannot obtain any 
employment as to qualify for an extraschedular evaluation.  
Taking all the evidence of record together, the Board finds 
that the assigned 10 percent rating adequately compensates 
the veteran for the nature and extent of severity of his 
right entrapped ilioinguinal nerve.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this matter.


ORDER

Entitlement to a higher initial evaluation for a right 
ilioinguinal entrapped nerve, currently assigned a 10 percent 
disability evaluation, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


